           Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.1 Page 1 of 31
AO I 06 (Rev 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRI
                                                                     for the
                                                         Southern District of Californi
                                                                                                 C~Ufil IO 2C!9
                                                                                                       i
                                                                                                       !                    ---------:; ' .
                                                                                                                                                    l :)!        ~
                                                                                               ,. , . ,L-,--1·:;;·;1~:0-.-!~_1_fl.1: ;,·
                                                                                               I  \ , '.  ,. . . ' I • {!\..,      ',.
                                                                                                                                           ': :.·,-; , : ,,
                                                                                                                                                    '       .
                                                                                                                                                                 ~-.' y'
                                                                                                                                                                  .
                                                                                              SBU I Hi::lif~   lJI:; ' .
                                                                                              BY
             In the Matter of the Search of                             )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )
                                                                        )
                                                                                    Case No.               '19 NJ44 5U
             Black and Silver Keurig USB Drive
                     (Target Device 9)                                  )
                                                                        )                      /1                                                               I'."
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location) :

  See Attachment A-9 (incorporated herein)
located in the             Southern                District of              California                     , there is now concealed (identify the
p erson or describe the property to be seized):
 See Attachment B-9 (incorporated herein)


          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more) :
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                            Offense Description
        18 USC Secs. 471-474 ,                      Counterfeiting, Identity Theft, Access Device Fraud, Bank Fraud , Doc. Fraud, and
        1028-1029, 1344, 1543; 21                   Distributing and Poss. with Intent to Distribute Contr. Subst. (and Conspiracy)
        USC Secs. 841-846
          The application is based on these facts:
        See attached Affidavit (incorporated herein)

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days : _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                              Jose Diego, HSI Special Agent
                                                                                                       Printed name and title

Sworn to before me and signed in my presence.


Date:        t<~   [3 [l\
                                                                                                           Judge 's signature

City and state: San Diego, California                                                    Hon . Linda Lopez, U.S. Magistrate Judge
                                                                                                       Printed name and title
       Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.2 Page 2 of 31
                                                                  FILED
                                                                    OCT 1 0 2019
 1
                                                             CLERK US DISTRICl COURT
 2                                                                                    0




                                                                                                   I
                                                          SOUTHERN DISJ,RIC I Of CAL1l 0RN IA
                                                          BY                        -D&!Jl.J.T.Y

 3
 4                          UNITED STATES DISTRICT COURT
                                                                               '19NJ44-5U
 5                       SOUTHERN DISTRICT OF CALIFORNIA
 6   IN THE MATTER OF THE SEARCH OF                   I AFFIDAVIT OF SPECIAL AGENT '
                                                      JOSE DIEGO IN SUPPORT OF A
 7   (1) Galaxy On5 Cellular Phone, Model SM-         SEARCH WARRANT
         G550T, IMEI 358511074332598
 8       (Target Device 1);
 9   (2) Alcatel Raven L TE Cellular Phone, Model
         A574BL, IMEI 015295006585722
10       (Target Device 2);
11   (3) Black Dell Com2_uter, Model Dl0U,
         Serial Number 6LGYLP2
12      (Target Device 3);
13   (4) Silver Hewlett Packard Laptop, Serial
          Number 8CG6365GCW
14     . (Target Device 4);
15   (5) Silver A_pple Macbook Pro Model Al398,
         Serial Number C02PLR4KG8WN
16       (Target Device 5)
17 II · (6) Black Dell Laptop, Model Latitude 5480,
            Serial Number BNGS4M2
18          (Target Device 6);
19   (7) SanDisk Micro SD Card
         (Target Device 7);
20
     (8) Silver Kingston 16GB USB Drive
21       (Target Device 8);
22   (9) Black and Silver Keurig USB Drive
         (Target Device 9); and
23
     (10) Red and Black SanDisk 32GB USB
24       (Target Device 10).        ·
25
26        I, Special Agent Jose Diego, having been duly sworn, declare and state as follows:
27
28
       Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.3 Page 3 of 31




 1                                               I.
 2                                     INTRODUCTION
 3         1.    I make this affidavit in support of an application for a warrant to search the
 4 following electronic devices:
 5
                                      The "Target Devices"
 6
 7
     Device Designation Device Description                        Described in Attachment

 8   Target Device 1        Galaxy On5 Cellular Phone,            A-1 (Mobile Device)
                            Model SM-G550T,
 9                          IMEI358511074332598
10   Target Device 2        Alcatel Raven L TE Cellular Phone,    A-2 (Mobile Device)
                            Model A574BL, IMEI
11
                            015295006585722
12   Target Device 3        Black Dell Computer, Model Dl0U,      A-3 (Computer)
                            Serial Number 6LGYLP2
13
     Target Device 4        Silver Hewlett Packard Laptop,        A-4 (Computer)
14                          Serial Number 8CG6365GCW
     Target Device 5        Silver Apple Macbook Pro Model        A-5 (Computer)
15
                            A1398, Serial Number
16                          C02PLR4KG8WN
     Target Device 6        Black Dell Laptop,                    A-6 (Computer)
17
                            Model Latitude 5480,
18                          Serial Number BNGS4M2
19   Target Device 7        SanDisk Micro SD Card                 A-7 (Storage Device)
20
     Target Device 8        Silver Kingston USB Drive             A-8 (Storage Device)
21
     Target Device 9        Black and Silver Keurig USB Drive     A-9 (Storage Device)
22
23   Target Device 10       Red and Black SanDisk USB Drive       A-10 (Storage Device)
24
25 and seize evidence of crimes, specifically violations of:
26
27
28
                                                 2
      Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.4 Page 4 of 31




 1                                   The "Target Offenses"
 2   Category of Offense                              Specific Offenses
 3
                                                      Section 471 (Making, Forging, or
 4                                                    Counterfeiting Obligations or Securities of
                                                      the United States)
 5
 6                                                    Section 4 72 (Passing or Uttering
     Counterfeiting and Forgery                       Counterfeit Obligations or Securities)
 7
     (Title 18, United States Code, Chapter 25)
 8                                                    Section 4 73    (Buying, Selling, or
                                                      Transferring Counterfeit Obligations or
 9                                                    Securities)
10
                                                      Section 4 74 (Making Images for
11                                                    Counterfeiting Obligations or Securities)
12
                                                      Section 1028 (Fraud in Connection with
13                                                    Identification Documents, Authentication
                                                      Features, and Information)
14   Title 18, United States Code, Chapter 47
15   (Fraud and False Statements)                     Section 1028A (Aggravated Identity Theft)

16                                                    Section 1029 (Fraud in Connection with
17                                                    Access Devices)

18   Mail Fraud and Other Fraud Offenses              Section 1344 (Bank Fraud)
19   (Title 18, United States Code, Chapter 63)

20   Passports and Visas                              Section 1543 (Forgery or False Use of
     (Title 18, United States Code, Chapter 75)       Passport)
21
22   Drug, Abuse, Prevention, and Control             Sections 841 and 846 (Distribution and
     (Title 21, United States Code, Chapter 13)       Possession with Intent to Distribute
23                                                    Controlled Substances (and Conspiracy to
24                                                    do the Same))

25
          2.    The Target Devices were seized from Ali Tarokh at the time of his arrest,
26
27 August 3, 2019, for State of California Narcotics violations at 8690 Aquarius Drive, San
28 Diego, California 92126. The Target Devices are currently in the possession of Homeland
                                                  3
         Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.5 Page 5 of 31




  1 II Security Investigations as evidence and being held in the Evidence Vault at 2255 Neils
 2 II Bohr, San Diego, California 92154.
 3 II       3.    This search of the Target Devices supports an investigation and prosecution
 4 II of the Defendant for the Target Offenses. Based on the information below, there is
  5 II probable cause to believe that a search of the Target Devices, as described in Attachments
  6 11 A-1 through A-10 will produce evidence of the Target Offenses, as described in
  711 Attachments B-1 through B-10.
  8 II      4.    The following is based upon my experience and training, investigation, and
 9 11 consultation with other law enforcement agents and officers experienced in Criminal
10 II fraudulent-related violations, including the Target Offenses. The evidence and
11 II information contained herein was developed from interviews and my review of documents
12 II and evidence related to this case. Because I make this affidavit for the limited purpose of
13 II obtaining a search warrant for the Target Devices, it does not contain all of the information
14 11 known by me or other federal agents or other law enforcement officers regarding this
15 II investigation, but only sets forth those facts believed to be necessary to establish probable
16 II cause. Dates and times are approximate, and refer to Pacific Standard Time (PST) unless
17 II otherwise specified.
18                                                II.
19                           AFFIANT'S EXPERIENCE AND TRAINING
20          5.    I am a Special Agent with the United States Department of Homeland Security
21 II United States Immigration and Customs Enforcement, Homeland Security Investigations
2211 (HSI). I am currently assigned to the Document and Benefit Fraud Task Force, where ,my
23 11 duties include, but are not limited to, investigating fraudulent applications for immigration
24 II benefits, the manufacture and sale of fraudulent immigration documents, and financial
25 11 exploitation of immigrants. I have held my current position with HSI since May 2019.
26 II Previously, I was assigned to Contraband Smuggling Group III.
27 II       6.    Prior to becoming an HSI Special Agent, I was employed by Enforcement and
28 II Removal Operations as an Officer and Agent from December 2012 to June 2016. I was
                                                   4
        Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.6 Page 6 of 31




 1 II also employed by Customs and Border Protection as an Officer from October 2008 to
 211 December 2012, and by the United States Border Patrol as an Agent from December 2007
 3 II to August 2008.
 411       7.     I am a graduate of the Federal Law Enforcement Training Center (FLETC)
 5 II Criminal Investigator Training Program (CITP) and the Immigration and Customs
 6 II Enforcement Special Agent Training (ICESAT) training course. During these courses, I
 7 II was trained in various types of criminal investigations, to include investigations involving
 8 II fraudulent activities, the illegal trafficking of narcotics, currency, firearms and contraband.
 911       8.     I am a federal law enforcement officer within the meaning ofRule 41(a)(2)(C)
10 II of the Federal Rules of Criminal Procedure. I am authorized under Rule 41(a) to make
11 II applications for search and seizure warrants and to serve arrest warrants. I am authorized
12 11 to investigate violations of laws of the United States and to execute warrants issued under
13 11 the authority of the United States.
14 II      9.     Throughout my career, I have been involved in dozens of criminal
15 II investigations for multiple violations of federal and state laws including, but not limited
16 II document fraud, narcotics smuggling, officer assaults, alien smuggling, and organized
17 II criminal activity. I have participated in many aspects of criminal investigations including
18 II reviewing evidence, conducting physical surveillance, working with informants, and the
19 execution of arrest warrants.
20         10.    My training and experience in immigration enforcement has included the
21 II identification of fraudulent documents, identification of fraudulent identity attestations,
22 II methods used to manufacture and distribute fraudulent documents, and the investigation of
23 II persons involved in trafficking in such documents. In addition, I speak regularly with other
24 II investigators regarding the manner in which sellers of fraudulent documents operate.
25 II      11.    Through the course of my training, investigations, and conversations with
26 II other law enforcement personnel, I am aware that it is a common practice for an individual
27 II involved in utilizing a fraudulent identity and altered or fraudulent documents to work in
28 II concert with other individuals and to do so by utilizing cellular telephones to maintain
                                                    5
          Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.7 Page 7 of 31




 1 II communications with co-conspirators in order to further their criminal activities. This is
 2 II particularly true in cases where the individual utilizing a stolen identity and altered or
 3 II fraudulent documents is obtaining them from a third party. Typically, the individual selling
 4 11 fraudulent identity information or documents/fraudulent documents will use a cellular
 5 II phone to communicate with his or her customers, and also use a cellular phone to
 6 II communicate with the parties acquiring the documents. This may include sending order
 7 II request, meeting locations, and payment information via text message. The individual will
 8 II remain in telephonic contact with co-conspirators to coordinate the delivery and/or sale of
 9 II the identity/fraudulent documents.
1O II Counterfeiting, Document Fraud, Bank/Credit Card Fraud, and Identity Theft
11 II         12.   Based upon my training and experience as an HSI Special Agent, my
12 II participation in the investigation of individuals involved in false identity attestation and
13 II utilizing altered or fraudulent documents, the investigation of individuals involved in drug
14 II trafficking, and consultations with law enforcement officers experienced with document
15 II fraud investigations, and all the facts and opinions set forth in this Affidavit, I submit the
16 II following:
17 II               a.   Individuals involved in trafficking fraudulent identity information,
18 II counterfeit currency, and fraudulent documents will use cellular telephones because they
19 II are mobile, and they have instant access to telephone calls, text, email, Internet, social
20 II networking websites, and voice messages.
21 II               b.   Individuals involved in trafficking fraudulent identity information and
22 II fraudulent documents will use cellular telephones and computers because they are able to
23 II transmit the files containing templates for identification documents and currency, or
24 II personal identifying information, including credit card or bank account numbers, to be
25 II incorporated into the fraudulent documents, checks, and/or credit cards.
26   11             c.   Individuals involved in trafficking fraudulent identity information and
2711 fraudulent documents will use computers to create, modify, and/or store files or images
28
                                                   6
            Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.8 Page 8 of 31




 1 II containing templates for counterfeit currency, identification documents, and/or checks.
 2 II They may also use mobile storage devices such as USB drives to store these templates.
 3 II                  d.    Individuals involved in trafficking fraudulent identity information and
 4 11 fraudulent documents and their accomplices will use cellular telephones because they can
 5 II easily arrange and/or determine what time their illegal cargo will arrive at predetermined
 6 II locations to facilitate its delivery.
 7                     e.    Individuals involved in trafficking fraudulent identity information and
 8 II fraudulent documents will use cellular telephones to direct couriers to synchronize an exact
 9 II drop off and/or pick up time of their illegal cargo.
1O 11                  f.    Individuals involved in trafficking fraudulent identity information and
11   11   fraudulent documents will use cellular telephones to notify or warn their accomplices of
12 II law enforcement activity, including the presence and location of marked and unmarked
13 II units.
14                     g.    Individuals involved in trafficking fraudulent identity information and
15 II fraudulent documents will access the internet through their mobile devices and/or
16 II computers to open various accounts utilizing the fraudulent identity information.
17 II                  h.    Individuals involved in trafficking fraudulent identity information and
18 II bank or credit card fraud will use cellular telephones, computers, and/or storage devices to
19 II create, send/receive, or store files or data containing personal identifying information, such
20 II as names, dates of birth, social security numbers, and/or account numbers to use in creating
21   11   fraudulent identity documents, checks, or credit cards.
22 II                  i.    Individuals involved in trafficking fraudulent identity information and
23 II credit cards will use computers to connect to external devices, such as magnetic strip
24 II readers/writers to use or manufacture fraudulent credit cards.
25                    J.     Individuals involved in counterfeiting currency will often use files or
26 II images saved on a computer and/or storage device to print the counterfeit currency.
27 II                 k.     The use of cellular telephones by individuals involved in trafficking
28 11 fraudulent identity information and fraudulent documents tends to generate evidence that
                                                       7
        Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.9 Page 9 of 31




 1 11 is stored on the cellular telephones, including, but not limited to emails, text messages,
 2 II photographs, audio files, call logs, address book entries, IP addresses, social network data,
 3 II and location data.
 4          13.   Based upon my training and experience as a Special Agent, and consultations
 5 II with law enforcement officers experienced in fraudulent identity information and
 6 II fraudulent documents investigations, and all the facts and opinions set forth in this
 7 II affidavit, I have learned that cellular/mobile telephones often contain electronic records,
 8 II phone logs and contacts, voice and text communications, and data such as emails, text
 9 II messages, chats and chat logs from various third-party applications, photographs, audio
1O II files, videos, and location data. I have also learned that computers and storage devices
11 II generally contain electronic records such as images/files, web history, documents containing
12 11 personal identifying information, or communications such as emails. This information can
13 11 be stored within disks, memory cards, deleted data, remnant data, slack space, and
14 II temporary or permanent files contained on or in the cellular/mobile telephone, computer,
15 II or storage device. Specifically, I have learned, through my training and education, that
16 II searches of cellular/mobile telephones, computers, or storage devices associated with
17 II document fraud, bank fraud, credit fraud and/or counterfeiting investigations yield
18 evidence.
19                a.       tending to identify the individuals involved in manufacturing the
20 II fraudulent documents, checks, credit cards, or counterfeit currency;
21 II             b.       tending to identify the means or methods used to manufacture
22 II fraudulent documents, checks, credit cards, or counterfeit currency;
23 II             c.       tending to identify accounts, facilities, storage devices, and/or
24 II services-such as email addresses, IP addresses, and phone numbers-used to facilitate
25 II the manufacture, transportation or sale of fraudulent documents, checks, credit cards, or
2611 counterfeit currency within the United States;
27
28
                                                   8
          Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.10 Page 10 of 31




 1                     d.    tending to identify co-conspirators, criminal associates, or others
 2 II involved in manufacturing, transporting, and/or selling the fraudulent documents, checks,
 3 11 credit cards, or counterfeit currency;
 4 II                  e.    tending to identify travel to or presence at locations involved in
 5 II manufacturing, transporting, and/or selling fraudulent documents, checks, credit cards; or
 6 11 counterfeit currency;
 7   11                f.    tending to identify the user of, or persons with control over or access
 8 II to, the Target Devices; and/or
 9                     g.    tending to place in context, identify the creator or recipient of, or
1O II establish the time of creation or receipt of communications, records, or data involved in the
11        activities described above.
12 Distributing and Possessing with the Intent to Distribute Controlled Substances
13 II           14.    Based upon my training and experience as an HSI Special Agent, my
14 11 participation in the investigation of narcotic organizations, and consultations with law
15 11 enforcement officers experienced with narcotic trafficking investigations, and all the facts
16 II and opinions set forth in this Affidavit, I submit the following:
17 II                  a.    Drug traffickers and their co-conspirators will use cellular/mobile
18 11 telephones because they are mobile and they have instant access to telephone calls, text, web,
19 II and voice messages.
20 II                  b.    Drug traffickers and their co-conspirators will use cellular/mobile
21 11 telephones to negotiate the price, type, and quantity of drugs being sold to customers, and
22 11 received from suppliers.
23   11                c.    Drug traffickers and their co-conspirators will use cellular/mobile
24 11 telephones to arrange times and places to meet with customers to deliver illegal drugs, and to
25 II arrange times and places to meet with suppliers to receive illegal drugs.
26 II                  d.    Drug traffickers and their co-conspirators will use cellular/mobile
2711 telephones to notify or warn their accomplices of law enforcement activity to include the
28
                                                      9
           Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.11 Page 11 of 31




  1 11 presence and posture ·o f marked and unmarked units, as well as ongoing enforcement
 2 11 operations in their area.
 3 II                  e.    Drug traffickers and their co-conspirators will use cellular/mobile
 4 11 telephones to notify or warn their accomplices of law enforcement activity to include the
 5 II presence and posture of marked and unmarked units, as well as the operational status of
 6 II checkpoints and border crossings.
 7 ·11                 f.    Drug traffickers and their co-conspirators often use cellular/mobile
 8 11 telephones to record money owed to customers and suppliers and as evidence of past orders
 9 II received and/or delivered.
10                     g.    The use of cellular telephones and other mobile communication devices
11 11 by conspirators or drug traffickers tends to generate evidence that is stored on the device,
12 11 including, but not limited to emails, text messages, photographs, audio files, videos, call logs,
13 II address book entries, IP addresses, social network data, and location data.
14   11         15.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
15 II modules, are smart cards that store data for cellular telephone subscribers. Such data
16 II includes user identity, location and phone number, network authorization data, personal
17 II security keys, contact lists and stored text messages. Much of the evidence generated by a
18 II criminal subject's use of a cellular telephone would likely be stored on any SIM Card that
19 II has been utilized in connection with that telephone.
20 II           16.   Based upon my training and experience as a Special Agent, and consultations
21   11   with law enforcement officers experienced in narcotics trafficking investigations, and all
22 II the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
23 II telephones can and often do contain electronic records, phone logs and contacts, voice and
24 11 text communications, and data such as emails, text messages, chats and chat logs from
25 II various third-party applications, photographs, audio files, videos, and location data. I have
26 II also learned that computers and storage devices generally contain electronic records such as
27 II images/files, web history, documents containing personal identifying information, or
28 II communications such as emails. This information can be stored within disks, memory cards,
                                                     10
           Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.12 Page 12 of 31




 1 11 deleted data, remnant data, slack space, and temporary or permanent files contained on or
 2 II in the cellular/mobile telephone, computer, or storage device. Specifically, I have learned,
 3 II through my training and education, that searches of cellular/mobile telephones, computers,
 4 II or storage devices associated with drug distribution investigations yield evidence:
 5 II                  a.    tending to identify co-conspirators that possess with the intent to
 6 II distribute cocaine, fentanyl, methamphetamine, or other federally controlled substances;
 7 II                  b.    tending · to identify accounts, facilities, storage devices, and/or
 8 II services-such as email addresses, IP addresses, and phone numbers-used to facilitate
 9 II the distribution of and/or the possession with the intent to distribute cocaine, fentanyl,
1O II methamphetamine, or other federally controlled substances within the United States;
11 II                  c.    tending to identify co-conspirators, criminal associates, or others
12 II involved in the distribution of and/or the possession with intent to distribute cocaine,
13 II fentanyl, methamphetamine, or other federally controlled substances;
14 II                  d.    tending to identify travel to or presence at locations involved in the
15 II distribution of or possession with intent to distribute cocaine, fentanyl, methamphetamine,
16 II or other federally controlled substances, including stash houses, residences used to prepare
17 II or process controlled substances, and/or delivery points;
18   11                e.    tending to identify the user of, or persons with control over or access
19 II to, the Target Devices; and/or
20                     f.    tending to place in context, identify the creator or recipient of, or
21   11   establish the time of creation or receipt of communications, records, or data involved in the
22 II activities described above.
23                                                      III.
24                                 STATEMENT OF PROBABLE CAUSE
25   IIA.       RESPONSE TO OVERDOSE DEATH AND ARREST OF TAROKH
26              17.    On August 3, 2019 at approximately 11 :21 a.m., San Diego Police Department
27 II (SDPD) officers responded to a radio call about a possible deceased person from a drug
28 II overdose at 8690 Aquarius Drive, San Diego, California 92126. SDPD Sargent Dempsey
                                                       11
     Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.13 Page 13 of 31




 1 II arrived at 11 :46 a.m. and saw the front door of the residence was wide open. Sargent
 2 11 Dempsey saw a male walking out of the residence and down the walkway.
 3          18.   Sargent Dempsey contacted the male, handcuffed him, and detained the male
 4 without incident. The male was later identified as Ali Tarokh. Tarokh stated he had been
 5 living at the residence for one day after answering a Craigslist posting from "Chris," 1 who
 6 II Tarokh described as an Asian male with shaggy hair. It was later learned that Tarokh was
 7 II on formal (reporting) probation with Fourth Amendment waiver stipulations in two
 8 II separate criminal cases (SCD278267 and SCD266842). Additionally, a 2004 silver Lexus
 911 ES 330 bearing California license plate 5FKE632-and registered under Tarokh's name-
1O 11 was parked in the driveway to the residence.
11          19.   SDPD officers subsequently entered the residence and discovered a deceased
12 11 female in a bedroom at the end of the main hallway at the west end of the house. This
13 female was later identified as S.L.B. The SDPD officers also found a California
14 identification card belonging to Mark Anonas Arcelao. Records checks showed that
15 II Arcelao had an outstanding no bail felony arrest warrant. The SDPD officers contacted the
16 11 San Diego County Medical Examiner's Office and Drug Enforcement Administration
1711 (DEA) Narcotics Task Force (NTF) Team 10 (the DEA Team assigned to investigate
18 II overdose deaths). Members of DEA Team 10 and an investigator from the Medical
19 II Examiner's Office responded to the scene.
20         20.    Upon arriving to the scene, the Medical Examiner's Investigator (MEI) did
21 II not find any signs of forced entry or foul play. The MEI also discovered a syringe under
22 11 S.L.B.'s pillow.
23         21.    After arriving on the scene, agents and officers from NTF Team 10 surveyed
24 II the residence at 8690 Aquarius Drive. It is a single story, four bedroom, two bathroom
25 llhome. One of the four bedrooms, where S.L.B.'s body was found, appeared to have been
26 II occupied by S.L.B. and Arcelao. Another one of the bedrooms appeared to have been
27
          1
  II        A subsequent investigation would identify "Chris" as Christopher Chin (believed
28 to be an alias).
                                                  12
        Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.14 Page 14 of 31




 1 II occupied by Tarokh. Another bedroom appeared to be occupied by individuals who were
 2 II not identified until later, and the fourth bedroom was not occupied. The remainder of the
 3 11 house had few furnishings, primarily just a few chairs.
 411        22.    During a search ofTarokh's bedroom, members ofNTF Team 10 discovered
 5 II and seized a functioning digital scale with a white residue from inside a jacket pocket,
 6 II which had been located in a large black with yellow lid storage tub situated under the desk
 7 II and assorted drug paraphernalia such as a metallic heating cap and suspected snorting tubes
 8 II (i.e., tubes used to snort lines of powder, sometimes called "tooters").
 9 II       23.    During a search ofTarokh's vehicle, agents and officers discovered and seized
10 II ten and one-half Alprazolam (Xanax) bars from a lock box in the rear driver's side seat
11 II (the key for this lock box was found on Tarokh's key chain). They also found several small
12 II clear plastic baggies that contained several different substances, including an off-white
13 11 crystalline substance (suspected methamphetamine ), a brownish, rock-like substance
14 II (suspected heroin) and a white powdery substance (presumptively tested positive for the
15 II presence of fentanyl). These baggies were hidden within a small black case, further
16 II secreted within a box of new dishware, also in the rear driver's side seat area. NTF Team
17 1110 members also discovered a second functioning digital scale from the vehicle's center
18 console area.
19          24.   In addition, agents and officers discovered and seized a large number of
20 11 evidentiary items related to suspected identity theft, counterfeiting, and other fraud and
21 II credit/financial related criminal activity as described below.
22 II B.    ITEMS RELATING TO DOCUMENT FRAUD OR IDENTITY THEFT
23          25.   Inside Tarokh's vehicle, agents and officers confiscated a Colorado driver's
24 license bearing the name "Joshua Eric Aguilar Wynn" that had been modified to include
25 Tarokh's photograph. Agents and officers also discovered three Community Banks of
26 Colorado visa debit cards bearing the name "Joshua Wynn." Based on my training,
27 experience, and consultation with other law enforcement agents, there is probable cause to
28
                                                   13
     Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.15 Page 15 of 31




 1 11 believe that Tarokh may have used this fake identification document to facilitate his
 2 II fraudulent use of the credit cards issued under the name "Joshua Wynn."
 3 II Fraudulent Identification and Cards Bearing Name "Joshua Wynn"

 4
                        )R .i\OlJ         i) DI.
 5                               DRM!fluceNR

 6

 7

 8
 9

10      ....·,, commtmi1yBmlks
        . . .<JI Cokmtdo
                 .............
                                                                          Banks
11

12
13                               7228
14

15
         JOSHUAWYNH                        VISA          "JOSHUAWYNIII .-            VISA
16          26.      Agents and officers also discovered three United States passports, two of
17 which were altered to contain different photographs. One of the altered passports bore the
18 name "M.C.B." had been altered to include Tarokh's photograph. The other two passports
19 bore the names "A.C.G." and "A.L.T." The passport bearing the name "A.C.G." had been
20 altered to include a different individual's photograph.
21          27.      Agents and officers also discovered nine California driver's licenses and one
22 Florida driver's license in Tarokh's vehicle. One of the California licenses bore the name
23 of J.L.D. Jr. and appeared to have had an altered photograph placed on it, and then the face
24 of the photograph scratched off.
25          28.      Agents and officers also discovered one counterfeit Florida driver's license
26 11 and one counterfeit Arizona driver's license.
27
28
                                                    14
       Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.16 Page 16 of 31




 1          29.   Agents and officers also discovered multiple checks in Tarokh's vehicle.
 2 II Many of the checks were made out to the names of other individuals and some of the checks
 3 II had been altered to remove the name in the "pay to the order of' field as pictured below.
 4 II Based on my training, experience, and consultation with other law enforcement, there is
 5 II probable cause to believe Tarokh was altering these checks to make them payable to a
 6 II different name to facilitate fraudulently converting them into currency.
 7 II Altered Check Found in Tarokh 's Possession
 8
 9

10
11
                                OOi' 1Li'IA$ ll#IJ fl) C-'f lH 9
                                                                             ~

12
                                                                   c-,~L
                                                                      ..,_
13
14

15
16          30.   Agents and officers also found pieces of paper that contained the background
17 of a check with no name, account information or text on them. My open-source research
18 indicates this type of "check paper" can be readily purchased online. Among the pieces of
19 blank check paper, there were individual checks that were printed on it, including a check
20 bearing the name "A.T." (the same name listed on one of the passports as A.L.T.) and
21 associated with an account at Pacific Mercanitle Bank.

22   llc.   ITEMS RELATING TO COUNTERFEITING U.S. CURRENCY
23          31.   Agents and officers discovered twenty "washed" one-dollar bills. Based on
24 my consultation with other law enforcement agents, individuals involved in counterfeiting
25 may remove the ink from one-dollar bills so that they may use the paper to print higher
26 denomination bills.
27          32.   Agents and officers also discovered six incomplete counterfeit twenty-dollar
28 11 bills. One side of these bills had the markings of a twenty-dollar bill printed on them, while
                                                                    15
           Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.17 Page 17 of 31




 1 II the other side was blank. On the blank side, the faint markings of a one-dollar bill were
 2 II still visible. This leads.me to believe that Tarokh was using the blank paper from "washed"
 3 II one-dollar bills to counterfeit twenty-dollar bills. 2
 4              33.    Agents and officers discovered one counterfeit detector pen in Tarokh's
 5 II vehicle and a piece of paper with the front of two twenty-dollar pills printed on it. Tarokh
 6 II also had sheets of paper with adhesive on them in a rectangular shape, the size of U.S.
 7 II currency. Each rectangle had faipt markings on it that appeared to be consistent with the
 8 II printing on one-hundred dollar bills. I believe Tarokh was using the adhesive on these
 9 II sheets to attach the washed one dollar bills so he could run them through a printer to print
10 II the markings of higher denomination bills on the paper from the washed one dollar bills.

11110.          ITEMS FOR PRODUCING COUNTERFEIT CURRENCY, CHECKS, AND
                DOCUMENTS
12
                34.    Agents and officers discovered a large variety of equipment and materials
13
          associated with the production of counterfeit United States currency and/or manufacturing
14   II


          or altering identification documents.
15   II


                35.    Agents and officers discovered multiple printers, laptop computers, a light
16
          table, a MSR X6 magnetic stripe card reader/writer, and a large assortment of specialty
17 II
      paints, clear topcoat coating, a blow torch, blow dryer, sponge brushes, and cutting boards.
18 II
          These materials were packaged together in organized cases that leads me to believe Tarokh
1911
          used these materials together for manufacturing fraudulent documents and counterfeiting
20   II


          United States currency.
21   II



                36.    My open-source research indicates that the MSR X6 is a bluetooth magnetic
22
          stripe credit card reader/writer that is designed to be portable. Bluetooth devices such as
23   II
     11
          this are typically designed to pair with another electronic device, such as a laptop or a
24
          cellular telephone.
25   II




26              2
              When Tarokh was later booked into jail, agents were attempting to place a fifty-
2711 dollar bill in Tarokh's possession into a machine used to inventory each inmate's money.
   II After the machine rejected the fifty-dollar bill, agents inspected the fifty-dollar bill more
28 closely and identified it as counterfeit.
                                                      16
           Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.18 Page 18 of 31




 1             37.   Target Device 1, Target Device 2, and Target Device 5 were seized from a
 2 II black laptop bag found in the trunk of Tarokh' s vehicle, along with an Apple iPad that
 3 11 appeared to be brand new and still in the box.3
 4 II          38.   Target Device 3 was found in a black Pelican case, along with a computer
 5 II keyboard, mouse pad, blow dryer, portable LED light, wood cutting boards, a Canon
 6 II Pixima printer/scanner, ruler, spray paint, glass jars, and empty plastic squeeze bottles. The
 7 II black Pelican case was in the trunk ofTarokh's vehicle.
 8             39.   Target Device 4 was found in the trunk ofTarokh's vehicle.
 9             40.   Target Device 6 was found in a brown laptop bag along with the blank "check
10 II paper," counterfeit money templates for one-hundred dollar pills, a holder containing six
11 11 incomplete counterfeit twenty-dollar bills, twenty "washed" one-dollar bills, and altered
12 II checks. The brown laptop bag was found in the trunk of Tarokh' s vehicle.
13             41.   Target Device 7 was removed from a black Epson printer/scanner model
14 II C351C. The printer was stored in a black container, along with three other printers, and a
15 II white Cricut light table CLP7000. The black container was found on the rear, driver side
16 II seat of Tarokh's vehicle.
17             42.   Target Device 8 and Target Device 9 were found on a key chain inside the
18 II pocket of a Dockers brand peacoat that was in a black plastic pin under the desk in Tarokh' s
19 11 bedroom.
20             43.   Target Device 10 was found in a box on a shelf in Tarokh's bedroom.
21        E.   IDENTIFICATION OF POTENTIAL VICTIMS
22             44.   As part of my investigation into Tarokh' s fraud, I contacted the owners of two
2311 of the passports found in Tarokh's vehicle: (1) A.L.T., and (2) A.C.G.
24
25
26
21   II        3
              There was another cellular telephone seized from Tarokh' s person at the time of
  II his arrest. Agents and officers from DEA Team 10 obtained a state warrant to search that
28 phone as part of their investigation into the overdose death of S.L.B .
                                                    17
        Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.19 Page 19 of 31




 1 IIA.L.T.
 2            45.   I first contacted A.L.T. on September 9, 2019, and met with her in San Diego,
 3 California. A.L.T. presented me with her Connecticut driver's license to confirm her
 4 identity.
 5            46.   A.L.T. said she had received a letter in May or June of 2019 regarding the
 6 II purchase of a $900 computer at Best Buy, and then another letter regarding $430 worth of
 7 charges at Victoria's Secret. A.L.T. said she did not make those purchases and notified the
 8 stores of the credit card fraud. She said she also filed a police report.
 9            47.   A.L.T. said she had last used her passp01i in November of 2018 when she
10 II traveled to Mexico. She said she did not report her passport stolen because she thought she
11 may have just misplaced it, left it in her friend's car, or possibly left it at the port of entry
12 after she was sent to secondary inspection.
13 II         48.   When A.L.T. was asked if a relative or friend could have taken her passport,
14 II she said her ex-boyfriend L.V. could have taken it and that they broke up in February of
15 112019 and stopped speaking entirely in April of 2019.
16 II         49.   A.L.T. was shown a photograph of checks from Pacific Mercantile bank that
1711 had her name on them, and she said they were not her checks as she only had one bank
18 account with Bank of America. Those checks were found in Tarokh's possession at the
19 time of his arrest.
20 A.C.G.
21            50.   I first contacted A.C.G. on September 10, 2019 and met with him at his place
22 II of business. A.C.G. presented me a California driver's license to confirm his identity.
23 II         51.   A.C.G. explained that four to five vehicles had been broken into while parked
24 II at his business's parking lot in January of 2019. He said his vehicle was burglarized and
25 his passport had been in the center console and was taken. He said he reported the burglary
26 to the San Diego Police Department.
27
28
                                                   18
      Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.20 Page 20 of 31




 1         52.    After the burglary, A.C.G. checked his credit report and learned that someone
 2 II had opened up a Best Buy credit card under his name and purchased a television for
 3 II approximately $2,000.
 411 F.    TAROKH'S POST-MIRANDA STATEMENT
 5         53.    During a recorded, post-Miranda interview, Tarokh admitted that the Xanax
 6 and the other drugs found in his car belonged to him and also advised that the white
 7 powdery substance described above was in fact fentanyl , which he elaborated had been
 8 "cut" with "Benefiber." Tarokh also admitted that he had furnished approximately 1120th
 9 of a gram of fentanyl to a female acquaintance, Megan Joy Seman, who had been present
10 at the residence. Tarokh claimed he had a conversation with Seman that led him to believe
11   she may have provided some of the fentanyl he gave her to S.L.B.
12         54.    Additionally, Tarokh claimed that the fraud related items found in his vehicle
13   did not belong to him but rather to a Muhammad Ali Jalali (a friend). However, Tarokh did
14 admit that he had intended to get involved in furtherance of related criminal activity but
15 II alleged to have not yet started to do so. Tarokh claimed to have not conducted any
16 II transactions with the checks, but had attempted to make fictitious checks to cash, though
17 II had not been successful yet. After being asked if any of the hard drives on the laptops were
18 II going to have any templates for U.S. currency, Tarokh stated he had gotten those items
19 from a friend and had not "dived" into that yet. Tarokh also stated his friend knew how to
20 do it but claimed to not have any templates.
21         55.    After being told it was a significant amount of stuff and that it did not appear
22 II as if someone was just starting to dabble, Tarokh chuckled and stated "yeah, exactly."
23 II Tarokh alleged that most of the stuff was his friend's and not his. Tarokh stated his friend
24 II is homeless and he was storing it in his car for him. Tarokh confirmed his friend was
25   basically getting him into that, and was showing him, but claimed that all of that stuff was
26 not his but rather his friend's.
27         56.    When asked if the credit card readers and similar items were associated,
28 II Tarokh replied "yeah" and stated that nothing had been created with those things. Tarokh
                                                  19
        Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.21 Page 21 of 31




 1 II added that the currency stuff was not his and continued by stating that regarding the credit
 2 II card machine and the reader/writer, Christopher Chin was showing him the ropes.as to how
 3 II to use those, but he was never successful at it. Tarokh was asked if it was for skimming
 4 II credit card numbers or information, and he responded in the affirmative, and added it was
 5 II for making credit cards or something like that. Tarokh said he had known Chin for
 6 II approximately one to two years.
 7 II       57.   Regarding a search of Tarokh's wallet, a Walmart debit card in the name of
 8 II "Joshua Wynn" was discovered inside. When asked who Joshua Wynn was, Tarokh stated
 911 it was a card he had found on the ground. During the search of Tarokh's vehicle, Joshua
10 II Wynn's Colorado Driver's License was discovered with a substitute photo ofTarokh.
11 II       58.   Subsequently, Tarokh was transported by NTF to be booked into San Diego
12 II County Jail (SDCJ). During booking, a counterfeit fifty-dollar ($50) bill was removed and
13 II seized from Tarokh's pants pocket.
1411        59.   Tarokh was charged with California Health and Safety (H&S) Code section
15 1111351-possession offentanyl for sale, H&S 11375(b)(l)-possession of Alprazolam for
16 II sale, H&S 11377(A) - possession of methamphetamine, H&S 11364 - possession of drug
17 II paraphernalia and Penal Code (PC) 1203.2(A)- probation violation: re-arrest/revocation.
18                                                IV.
19                  METHODOLOGY FOR TARGET DEVICES 1 AND 2
20          60.   It is not possible to determine, merely by knowing the cellular telephone's
21 II make, model and serial number, the nature and types of services to which the device is
22 II subscribed, and the nature of the data stored on the device. Cellular devices today can be
23 II simple cellular telephones and text message devices, can include cameras, can serve as
24 11 personal digital assistants and have functions such as calendars and full address books and
25 II can be mini-computers allowing for electronic mail services, web services and rudimentary
26 II word processing. An increasing number of cellular service providers now allow for their
27 II subscribers to access their device over the internet and remotely destroy all of the data
28 II contained on the device. For that reason, the device may only be powered in a secure
                                                 20
        Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.22 Page 22 of 31




 1 II environment or, if possible, started in "flight mode," which disables access to the network.
 2 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 3 11 equivalents and store information in volatile memory within the device or in memory cards
 4 11 inserted into the device. Current technology provides some solutions for acquiring some of
 5 II the data stored in some cellular telephone models using forensic hardware and software.
 6 II Even if some of the stored information on the device may be acquired forensically, not all
 7 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 8 II data acquisition or that have potentially relevant data stored that is not subject to such
 9 11 acquisition, the examiner must inspect the device manually and record the process and the
10 II results using digital photography. This process is time and labor intensive and may take
11 II weeks or longer.
12          61.    Following the issuance of this warrant, I will collect the Target Devices and
13 II subject them to analysis. All forensic analysis of the data contained within the Target
14 II Devices and memory card( s) will employ search protocols directed exclusively to the
15 II identification and extraction of data within the scope of this warrant.
16 II       62.    Based on the foregoing, identifying and extracting data subject to seizure
17 II pursuant to this warrant may require a range of data analysis techniques, including manual
18 II review, and, consequently; may take weeks or months. The personnel conducting the
19 II identification and extraction of data will complete the analysis within ninety (90) days of
20 11 the date the warrant is signed, absent further application to this court.
21                                                  V.
22                METHODOLOGY FOR TARGET DEVICES 3 THROUGH 10
23          63.    With the approval of the Court in signing this warrant, agents executing this
24 II search warrant will employ the following procedures regarding computers and other
25 11 electronic storage devices, including electronic storage media, that may contain data
2611 subject to seizure pursuant to this warrant:
27
28
                                                    21
          Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.23 Page 23 of 31




 1 II Forensic Imaging
 2   11             a.    After securing the premises, or if sufficient information is available pre-
 3 II search to make the decision, the executing agents will determine the feasibility of obtaining
 4 II forensic images of electronic storage devices while onsite. A forensic image is an exact
 5 II physical copy of the hard drive or other media. A forensic image captures all the data on
 6 II the hard drive or other media without the data being viewed and without changing the data.
 7 II Absent unusual circumstances, it is essential that a forensic image be obtained prior to
 8 II conducting any search of the data for information subject to seizure pursuant to this
 9 II warrant. The feasibility decision will be based upon the number of devices, the nature of
1O 11 the devices, the volume of data to be imaged, the need for and availability of computer
11 11 forensics specialists, the availability of the imaging tools required to suit the number and
12 II nature of devices found, and the security of the search team. The preference is to image
13 II onsite if it can be done in a reasonable amount of time and without jeopardizing the
1411 integrity of the data and the agents' safety. The number and type of computers and other
15 II devices and the number, type, and size of hard drives are of critical importance. It can take
16 II several hours to image a single hard drive - the bigger the drive, the longer it takes. As
17 II additional devices and hard drives are added, the length of time that the agents must remain
18 11 onsite can become dangerous and impractical.
19 II               b.   · If it is not feasible to image the data on-site, computers and other
20 II electronic storage devices, including any necessary peripheral devices, will be transported
21 11 offsite for imaging. After verified images have been obtained, the owner of the devices will
22 II be notified and the original devices returned within forty-five (45) days of seizure absent
23 11 further application to this court.
2411 ldentification and Extraction o{Relevant Data
25                  C.    After obtaining a forensic image, the data will be analyzed to identify
26 II and extract data subject to seizure pursuant to this warrant. Analysis of the data following
27 II the creation of the forensic image can be a highly technical process requiring specific
28 11 expertise, equipment and software. There are thousands of different hardware items and
                                                    22
         Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.24 Page 24 of 31




  1 11 software programs, and different versions of the same programs, that can be commercially
  2 II purchased, installed, and custom-configured on a user's computer system. Computers are
  3 11 easily customized by their users. Even apparently identical computers in an office or home
  4 11 environment can be different with respect to configuration, including permissions and
  5 11 access rights, passwords, data storage, and security. It is not unusual for a computer
  6 II forensic examiner to have to obtain specialized hardware or software, and train with it, in
  7 II order to view and analyze imaged data.
  8 II             d.     Analyzing the contents of a computer or other electronic storage device,
  9 11 even without significant technical challenges, can be very challenging. Searching by
1O 11 keywords, for example, often yields many thousands of hits, each of which must be
11 11 reviewed in its context by the examiner to determine whether the data is within the scope
12 11 of the warrant. Merely finding a relevant hit does not end the review process for several
13 II reasons. The computer may have stored metadata and other information about a relevant
14 II electronic record-e.g., who created it, when and how it was created or downloaded or
15 II copied, when it was last accessed, when it was last modified, when it was last printed, and
16 II when it was deleted. Keyword searches may also fail to discover relevant electronic
 17 II records, depending on how the records were created, stored, or used. For example,
 18 II keywords search text, but many common electronic mail, database, and spreadsheet
· 19 II applications do not store data as searchable text. Instead, the data is saved in a proprietary
20 II non-text format. Documents printed by the computer, even if the document was never
21 II saved to the hard drive, are recoverable by forensic programs because the printed document
22 11 is stored as a graphic image. Graphic images, unlike text, are not subject to keyword
23 II searches. Similarly, faxes sent to the computer are stored as graphic images and not as text.
24 II In addition, a particular relevant piece of data does not exist in a vacuum. To determine
25 II who created, modified, copied, downloaded, transferred, communicated about, deleted, or
26 II printed the data requires a search of other events that occurred on the computer in the time
27 II periods surrounding activity regarding the relevant data. Information about which user had
28 II logged in, whether users share passwords, whether the computer was connected to other
                                                    23
          Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.25 Page 25 of 31




 1 11 computers or networks, and whether the user accessed or used other programs or services
 2 II in the time period surrounding events with the relevant data can help determine who was
 3 11 sitting at the keyboard.
 4 II                e.    It is often difficult or impossible to determine the identity of the person
 5 11 using the computer when incriminating data has been created, modified, accessed, deleted,
 6 II printed, copied, uploaded, or downloaded solely by reviewing the incriminating data.
 7 II Computers generate substantial information about data and about users that generally is
 8 II not visible to users. Computer-generated data, including registry information, computer
 9 II logs, user profiles and passwords, web-browsing history, cookies and application and
10 II operating system metadata, often provides evidence of who was using the computer at a
11 II relevant time. In addition, evidence such as electronic mail, chat sessions, photographs and
12 II videos, calendars and address books stored on the computer may identify the user at a
13 II particular, relevant time. The manner in which the user has structured and named files, run
14 II or accessed particular applications, and created or accessed other, non-incriminating files
15 II or documents, may serve to identify a particular user. For example, if an incriminating
16 11 document is found on the computer but attribution is an issue, other documents or files
17 II created around that same time may provide circumstantial evidence of the identity of the
18 11 user that created the incriminating document.
19   11              f.    Analyzing data has become increasingly time-consuming as the volume
20 11 of data stored on a typical computer system and available storage devices has become
21 II mind-boggling. For example, a single megabyte of storage space is roughly equivalent of
22 11500 double-spaced pages of text. A single gigabyte of storage space, or 1,000 megabytes,
23 II is roughly equivalent of 500,000 double-spaced pages of text. Computer hard drives are
24 II now being sold for personal computers capable of storing up to 2 terabytes (2,000
25 11 gigabytes) of data. And, this data may be stored in a variety of formats or encrypted (several
26 II new commercially available operating systems provide for automatic encryption of data
2711 upon     shutdown of the computer). The sheer volume of data also has extended the time that
28 II it takes to analyze data. Running keyword searches takes longer and results in more hits
                                                    24
        Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.26 Page 26 of 31




 1 11 that must be individually examined for relevance. And, once reviewed, relevant data leads
 2 to new keywords and new avenues for identifying data subject to seizure pursuant to the
 3 warrant.
 4                 g.    Based on the foregoing, identifying and extracting data subject to
 5 11 seizure pursuant to this warrant may require a range of data analysis techniques, including
 6 II hashing tools to identify data subject to seizure pursuant to this warrant, and to exclude
 7 II certain data from analysis, such as known operating system and application files. The
 8 II identification and extraction process, accordingly, may take weeks or months. The
 9 II personnel conducting the identification and extraction of data will complete the analysis
10 within one-hundred twenty (120) days of this warrant, absent further application to this
11 court.
12                 h.    All forensic analysis of the imaged data will employ search protocols
13 II directed exclusively to the identification and extraction of data within the scope of this
14 11 warrant.
15                                                VI.
16                                         CONCLUSION
17           64.   Based on all of the facts and circumstances described above, my training and
18 II experience, and consultations with other law enforcement officers, there is probable cause
19 II to conclude that Ali Tarokh utilized the Target Devices to facilitate the Target Offenses.
20 II        65.   Given that A.C.G. stated his United States passport had been stolen in or
21 II around January of 2019, and then learned of fraudulent credit purchases at Best Buy under
22 II his name, there is probable cause to believe that evidence of the aforementioned offenses
23 II exists on the Target Devices for the period of January 1, 2019 to August 3, 2019.
24 II        66.   Because the Target Devices were promptly seized during the investigation of
25 II Defendants' fraudulent activities and have been securely stored, there is probable cause to
26 II believe that evidence of illegal activity committed by Defendants continues to exist on the
2711 Target Devices.
28
                                                 25
     Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.27 Page 27 of 31




 1         67.   Based upon my experience and training, consultation with other agents in
 2 II fraudulent identity information and fraudulent documents investigations, consultation with
 3 11 other sources of information, and the facts set forth herein, I believe that the items to be
 411 seized set forth in Attachments B-1 through B-l0(incorporated herein) are likely to be
 5 II found in the property to be searched described in Attachments A-1 through A-10
 6 II (incorporated herein). Therefore, I respectfully request that the Court issue a warrant
 7 II authorizing me, or another federal law enforcement agent specially trained in digital
 8 II evidence recovery, to search the items described in Attachments A-1 through A-10, and
 911 seize the items listed in Attachments B-1 through B-10.
10         I declare under penalty of perjury that the foregoing is true and correct.

11
12
                                            Specia!A~D~
13                                          Homeland Security Investigations
14
15         Sworn to and subscribed before me this ~            day of October, 2019.

16
17                                                       LE)LINDA LOPEZ
18                                                          ES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28
                                                  26
     Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.28 Page 28 of 31



                                ATTACHMENT A-9

                          PROPERTY TO BE SEARCHED

       The following property is to be searched in connection with an investigation of
violations of the Target Offenses in the table on the following page.


Device Designation Device Description                      Type of Device

 Target Device 9      Black and Silver Keurig USB Drive    Storage Device




      Target Device 9 is currently in the possession of the Department of Homeland
Security, Homeland Security Investigations as evidence and is being stored in the vault
located at 2255 Niels Bohr Court, in San Diego, California.
    Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.29 Page 29 of 31



                            ATTACHMENT A-9 (cont.)


                                The "Target Offenses"

Category of Offense                          Specific Offenses

                                             Section 471 (Making, Forging, or
                                             Counterfeiting Obligations or Securities of
                                             the United States)

                                             Section 472 (Passing or Uttering
Counterfeiting and Forgery                   Counterfeit Obligations or Securities)
(Title 18, United States Code, Chapter 25)
                                             Section 473 (Buying, Selling, or
                                             Transferring Counterfeit Obligations or
                                             Securities)

                                             Section 4 74 (Making Images for
                                             Counterfeiting Obligations or Securities)

                                             Section 1028 (Fraud in Connection with
                                             Identification Documents, Authentication
                                             Features, and Information)
Title 18, United States Code, Chapter 47
(Fraud and False Statements)                 Section 1028A (Aggravated Identity Theft)

                                             Section 1029 (Fraud in Connection with
                                             Access Devices)

Mail Fraud and Other Fraud Offenses          Section 1344 (Bank Fraud)
(Title 18, United States Code, Chapter 63)

Passports and Visas                          Section 1543 (Forgery or False Use of
(Title 18, United States Code, Chapter 75)   Passport)

Drug, Abuse, Prevention, and Control         Sections 841 and 846 (Distribution and
(Title 21, United States Code, Chapter 13)   Possession with Intent to Distribute
                                             Controlled Substances (and Conspiracy to
                                             do the Same))
     Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.30 Page 30 of 31



                                   ATTACHMENT B-9

       Authorization to search Target Device 9, described in Attachment A-9, includes the
search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in Target Device 9 for evidence described below. The
seizure and search of Target Device 9 shall follow the search methodology described in
the attached affidavit submitted in support of the warrant.

      The evidence to be seized from the computers and storage devices will be electronic
records, communications, and data such as emails, text messages, chats, web history,
spreadsheets, files, metadata, and chat logs from various third-party applications,
photographs, audio files, videos, location data, for the period of January 1, 2019 to August
3, 2019:

Counterfeiting, Document Fraud, Bank/Credit Card Fraud, and Identity Theft

      a.     tending to identify the individuals involved in manufacturing the fraudulent
             documents, checks, credit cards, or counterfeit currency;

      b.     tending to identify the means or methods used to manufacture fraudulent
             documents, checks, credit cards, or counterfeit currency;

      c.     tending to identify accounts, facilities, storage devices, and/or services-such
             as email addresses, IP addresses, and phone numbers-used to facilitate the
             manufacture, transportation or sale of fraudulent documents, checks, credit
             cards, or counterfeit currency within the United States;

      d.     tending to identify co-conspirators, criminal associates, or others involved in
             manufacturing, transporting, and/or selling the fraudulent documents, checks,
             credit cards, or counterfeit currency;

      e.     tending to identify travel to or presence at locations involved in
             manufacturing, transporting, and/or selling fraudulent documents, checks,
             credit cards, or counterfeit currency;

      f.     tending to identify the user of, or persons with control over or access to, the
             Target Devices; and/or

      g.     tending to place in context, identify the creator or recipient of, or establish the
             time of creation or receipt of communications, records, or data involved in the
             activities described above.
     Case 3:19-mj-04450-LL Document 1 Filed 10/10/19 PageID.31 Page 31 of 31



                              ATTACHMENT B-9 {cont.)

      Distributing and Possessing with the Intent to Distribute Controlled Substances

      a.    tending to identify co-conspirators that possess with the intent to distribute
            cocaine, fentanyl, methamphetamine, or other federally controlled substances;

      b.    tending to identify accounts, facilities, storage devices, and/or services-such
            as email addresses, IP addresses, and phone numbers-used to facilitate the
            distribution of and/or the possession with the intent to distribute cocaine,
            fentanyl, methamphetamine, or other federally controlled substances within
            the United States;

      c.    tending to identify co-conspirators, criminal associates, or others involved in
            the distribution of and/or the possession with intent to distribute cocaine,
            fentanyl, methamphetamine, or other federally controlled substances;

      d.    tending to identify travel to or presence at locations involved in the
            distribution of or possession with intent to distribute cocaine, fentanyl,
            methamphetamine, or other federally controlled substances, including stash
            houses, residences used to prepare or process controlled substances, and/or
            delivery points;

      e.    tending to identify the user of, or persons with control over or access to, the
            Target Devices; and/or

      f.    tending to place in context, identify the creator or recipient of, or establish the
            time of creation or receipt of communications, records, or data involved in the
            activities described above.

which are evidence of violations of the Target Offenses listed in Attachment A-9.
